Title: To George Washington from William Hambly, 13 April 1799
From: Hambly, William
To: Washington, George



Hond Sir
Falmo[uth, England] April 13th 1799

I have taken the liberty of sending you a fine old Cheshire Cheese—consigned to my Friends Messrs Thompson & Veitch of Alexandria—which I hope will arrive safe and in good Condition. I have requested my Friends to send the Cheese on its arrival to Mount Vernon—and I hope you will do me the Honour to accept it—which will afford me much real pleasure. I feel very much obliged by your Present of Hams—which unfortunately went into the Hands of Victor Hughes, or some of his Fraternity. I hope kind Heaven will long preserve your invaluable Life—and America will ⟨long⟩ enough the Blessings of internal Tranquility—under the influences of her well established System.
Permit me to assure you of my High respect for your immaculate Character—and that I remain most sincerely Your obt humble Servant

W: Hambly

